Citation Nr: 9921531	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for a laceration of the 
transverse colon, stomach, gallbladder, and liver, with small 
bowel adhesions, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Cleveland, 
Ohio.  In August 1996, the Board remanded this issue for 
additional due process and evidentiary development. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the provisions 
of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1998).

In August 1996, the Board granted the veteran's claim of 
entitlement to a compensable rating for the postoperative 
residuals of an umbilical hernia repair.  At that time, the Board 
concluded that the criteria for a rating of 20 percent for the 
postoperative residuals of the umbilical hernia repair had been 
met.  That determination constituted a final appellate action of 
this issue.  Thus, this issue is not before the Board at this 
time.  

In an October 1998 rating action, the RO denied claims raised by 
the veteran in January 1998.  They include, but are not limited 
to, the following: (1) entitlement to service connection for 
bilateral hearing loss; (2) entitlement to service connection for 
bilateral tinnitus; (3) entitlement to service connection for a 
low back disability; (4) entitlement to service connection for 
bilateral carpal tunnel syndrome, post operative; and (5) 
entitlement to individual unemployability.  There is no 
indication from the information of record that the veteran has 
filed a Notice of Disagreement (NOD) concerning any of the above 
issues.  Accordingly, these issues are not before the Board at 
this time. 


REMAND

The veteran's service-connected laceration of the transverse 
colon, stomach, gallbladder, and liver, with small bowel 
adhesions, is currently rated as 30 percent disabling under 
38 C.F.R. § 4.113, Diagnostic Code 7301 (1998).  Under Diagnostic 
Code 7301, a 30 percent rating is appropriate when adhesions are 
moderately severe, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent rating is in order when there is 
severe disability, demonstrated by a definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of severe 
colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or operation 
with drainage. 

In the August 1996 remand, the Board noted that the veteran had 
testified that he underwent an ultrasound of the lower left side 
of the abdomen area in January 1993 at the Columbus, Ohio VA 
Medical Center (VAMC).  (See T.17).  A review of the evidence of 
record was negative for a report with respect to the above 
procedure.  In addition, the Board further noted that the July 
1992 and July 1993 VA fee-basis digestive examination reports did 
not indicate whether the examiner was able to review the 
veteran's medical history or the claims file in conjunction with 
the examinations.  In light of the criteria of Diagnostic Code 
7301, a review of the veteran's history by his examiner is 
critical to the evaluation of the veteran's disability.

In light of the above, the Board remanded this case and requested 
that the RO contact the veteran and ask him to provide the names, 
addresses, and approximate dates of treatment for all health care 
providers who had provided any treatment for his laceration of 
the transverse colon, stomach, gallbladder, and liver in recent 
years.  With any necessary authorization from the veteran, the RO 
was to attempt to obtain copies of pertinent treatment records 
identified by the veteran, which had not been previously secured, 
in addition to the treatment records from the Columbus, Dayton, 
and Cincinnati VAMC's, to include the report of the ultrasound 
accomplished in approximately January 1993 and any records from 
the Lancaster Fairfield County Hospital.  In addition, the RO was 
to arrange a VA gastrointestinal examination by a board certified 
specialist, if available, to determine the nature and extent of 
the veteran's laceration of the transverse colon, stomach, 
gallbladder, and liver, with small bowel adhesion.  The Board 
specifically indicated that the veteran's claims file be made 
available to the examiner before the examination.  The examiner 
was requested to set forth all findings in detail, including the 
absence or existence of nausea, constipation, diarrhea, pain, and 
obstruction, and provide a complete rationale for any opinion 
expressed.  

In November 1996, the RO wrote to the veteran and requested that 
he submit enclosed release forms for the names and addresses of 
all health care providers who had provided any treatment for his 
laceration of the transverse colon, stomach, gallbladder, and 
liver, with small bowel adhesions, in recent years.  The RO 
specifically requested that the veteran include a release form 
for the Lancaster Fairfield County Hospital.  The Board notes 
that the evidence of record is negative for a reply from the 
veteran.  In November 1996, the RO obtained a copy of the January 
1993 ultrasound report from the Columbus VAMC.  According to the 
report, the veteran's ultrasound was interpreted as being 
compatible with fatty infiltration of the liver.  The examiner 
noted that no other abnormalities were indicated.  In December 
1996, the RO received outpatient treatment records from the 
Cincinnati VAMC, from March 1992 to April 1993.  The records show 
intermittent treatment for the veteran's abdominal disorder.  

The physical examination showed that there were multiple old 
surgical scars with evidence of a ventral hernia.  Mild lower 
abdominal discomfort on palpation was possibly indicated.  The 
examiner stated that the veteran had a number of gastrointestinal 
(GI) related problems.  According to the examiner, the veteran 
had chronic abdominal discomfort and complications which were 
secondary to his bowel obstruction surgeries, along with ventral 
hernias.  The examiner reported that, at present, there was no 
evidence of "acute process" contributing to the veteran's 
discomfort.  The examiner noted the veteran's postprandial nausea 
and vomiting.  However, the etiology of those symptoms was 
reported to be not readily apparent.  According to the examiner, 
it was possible that the veteran had a partial small bowel 
obstruction contributing to his problem.  The examiner indicated 
that the veteran also had rectal bleeding of new onset.  In 
addition, gastroesophageal reflux was noted.  

The examiner included an addendum to his examination report.  In 
the addendum, it was noted that following the veteran's initial 
examination he had undergone an upper endoscopy which was 
entirely within normal limits.  It was reported that a 
sigmoidoscopic evaluation was also undertaken, but that it was 
not optimal "secondary to retained stool."  It was suggested 
that the procedure be repeated after a more thorough preparation.  
The examiner further indicated that a small bowel follow through 
was completed which revealed a few tiny nodules and jejunal loops 
of the small bowel, but was otherwise a negative exam.  There was 
no evidence of mechanical obstruction.  It was again noted that 
there was no evidence of "acute process," and that the 
veteran's abdominal discomfort seemed to date back to his 
abdominal trauma.  It was noted that it was possible that much of 
the veteran's current discomfort was secondary, in part, to spasm 
and/or adhesions and scar tissue.  

In December 1997, the RO received outpatient treatment records 
from the Columbus VAMC, from July 1993 to November 1997.  The 
records show intermittent treatment for the veteran's abdominal 
disorder.  In addition, in December 1998, the RO received 
additional outpatient treatment records from the Columbus VAMC, 
from January 1998 to August 1998.  In January 1998, the veteran 
sought treatment after reporting that he was status post ventral 
hernia repair and that he currently felt a hernia.  Physical 
examination of the veteran's abdomen showed well-healed median, 
paramedial, and lateral incisions.  The examining physician noted 
that no hernia was felt.  The remaining records reflect treatment 
for unrelated disorders. 

A notation from the RO, dated in September 1998, indicated that 
the RO has conducted a search with the Automated Medical 
Information Exchange (AMIE) system.  The RO noted that the 
veteran had not received any medical treatment from the Dayton 
VAMC since 1993.  

In August 1998, the veteran underwent an additional examination.  
At that time, the examining physician specifically noted that 
neither the veteran's claims file nor a medical record was 
provided before the examination.  The veteran gave a history of 
his abdominal injury and subsequent chronic abdominal pain and 
surgeries.  He stated that due to all of his surgeries he had 
continuing problems with adhesions and that his abdominal pain 
was associated with the adhesions.  The veteran noted that he had 
abnormal bowel habits which included diarrhea and constipation.  
He indicated that approximately three to four times a week he had 
mid and left lower quadrant abdominal pain with meals, which was 
often followed by loose stools and occasional blood.  According 
to the veteran, he suffered from nausea and vomiting.  At that 
time, he was receiving treatment for gastroesophageal reflux 
disease.  The veteran reported that over the past 12 months he 
had suffered a tremendous weight gain (going from 185 pounds to 
244 pounds).  He stated that he did not have any difficulty with 
fistulas.  The veteran indicated that in addition to undergoing 
numerous surgeries for his abdominal problems, he had also 
attended the Pain Clinic at the Dayton VAMC, but that no nerve 
block was ever actually done.  According to the veteran, he was 
currently being managed by a physician at the Cincinnati VAMC.  

Physical examination of the veteran's abdomen showed that he had 
significant scarring.  There was very diffuse tenderness to 
palpation of the abdomen.  Bowel sounds were normally active and 
rectal examination was unremarkable.  The diagnosis indicated 
adhesions secondary to multiple abdominal operations.  The 
examining physician noted that the adhesions had left the veteran 
with a considerable amount of abdominal pain and the need for 
repeated surgical procedures for bowel obstructions.  

In November 1998, the RO received outpatient treatment records 
from the Cincinnati VAMC, from January to November 1998.  The 
records reflect that in April and November 1998, the veteran 
sought treatment after complaining of abdominal pain.  The 
remaining records show treatment for unrelated disorders.  

While the examiner who reviewed the veteran in March 1997 
reviewed the veteran's claims folder, the physician who has 
conducted the most recent VA examination (in August 1998) 
specifically noted that neither the veteran's claims file nor a 
medical record was provided prior to the examination.  In the 
August 1996 remand, the Board stated that the veteran's claims 
file was to be made available to the examiner before the 
examination.  Review of the medical records is particularly 
important in light of differences between the examination results 
of March 1997 and August 1998 and the veteran's most recent 
claims.  The U.S. Court of Appeals for Veterans Claims (Court) 
has stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Board 
determinations are routinely vacated by the Court on such a 
basis.  

The VA examinations, as a whole, appear to raise more questions 
then they resolve regarding the nature and extent of the 
veteran's service connected disability a issue, the laceration of 
the transverse colon, stomach, gallbladder, and liver, with small 
bowel adhesions.  It now appears that the veteran may suffer from 
a nonservice connected gastrointestinal disorder or disorders.  
Further, based on the most recent examinations it is also 
difficult to distinguish between the disability associated with 
the laceration of the transverse colon, stomach, gallbladder, and 
liver, with small bowel adhesions and the service connected 
hernia condition, which receives a separate evaluation and is not 
at issue at this time.  See 38 C.F.R. § 4.14 (1998).  
Consequently, although the Board regrets further delay, in light 
of the above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory duty 
to assist the veteran in the development of evidence pertinent to 
his claim, the case is REMANDED for the following actions:

1.  The RO should again request that the 
veteran identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his laceration of the 
transverse colon, stomach, gallbladder, and 
liver, with small bowel adhesions, in 
recent years.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, to 
include outpatient treatment records from 
the Columbus, Cincinnati, and Dayton 
VAMC's, and any records from the Lancaster 
Fairfield County Hospital.  

2.  Thereafter, the RO should schedule the 
veteran for a VA gastrointestinal 
examination, if available, to determine the 
nature and extent of the veteran's 
laceration of the transverse colon, 
stomach, gallbladder, and liver, with small 
bowel adhesion.  All indicated studies 
should be performed.  The claims folder or 
the pertinent medical records contained 
therein, including a copy the Board's 
remand and all evaluations and treatment 
reports regarding the veteran's laceration 
of the transverse colon, stomach, 
gallbladder, and liver, with small bowel 
adhesions, must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings 
caused by the service-connected laceration 
of the transverse colon, stomach, 
gallbladder, and liver, with small bowel 
adhesions.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a disability 
associated with the laceration of the 
transverse colon, stomach, gallbladder, and 
liver, with small bowel adhesion?

(b) What are the manifestations of the 
service-connected laceration of the 
transverse colon, stomach, gallbladder, and 
liver, with small bowel adhesion, if any, 
as opposed to those of any other disorder?

(c) The examiner should set forth all 
findings in detail, including all 
gastrointestinal disorders not associated 
with the veteran's service connected 
disability, if any. 

(d) The examiner is further requested to 
comment on the frequency of any episodes of 
pain associated with the service connected 
disability at issue.

(e) Are the subjective complaints of pain 
consistent with the objective findings 
associated with the service-connected 
laceration of the transverse colon, 
stomach, gallbladder, and liver, with small 
bowel adhesions?

A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  The RO should then review the 
examination report and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  Thereafter, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
laceration of the transverse colon, 
stomach, gallbladder, and liver, with small 
bowel adhesions.  

If the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the ultimate outcome of the 
case.  The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










